The conviction is for assault with intent to rape; penalty assessed at confinement in the penitentiary for two years.
The record contains no notice of appeal. Article 827, C. C. P., requires such notice to be given "in open court" and "entered of record." The transcript in the present instance shows only a "docket entry" of the notice of appeal, which is not sufficient to confer jurisdiction upon this Court to consider the appeal. See Casey v. State, 32 S.W.2d 461; Bagley v. State, 70. S.W.2d 177. Therefore, upon the record before us, the appeal must be dismissed, and it is so ordered. *Page 279 
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.